PALMORE, Judge.
On November 25, 1958, appellant was granted an absolute divorce from appellee. His action was not contested. On January 7, 1959, upon notice of and response to appellee’s motion, the trial court, on the ground of fraud, set aside the judgment of divorce, ordered appellee to file answer, and redocketed the case for trial. Appel-lee asserts a right of appeal from this order.
For two reasons, however, we cannot entertain the appeal. First, the notice of appeal was filed on February 7, 1959, one day too late. CR 73.02(1). Secondly, the order of January 7, 1959, was interlocutory and not final. Hackney v. Hackney, ICy.1959, 327 S.W.2d 570; Brumley v. Lewis, Ky.1960, 340 S.W.2d 599. We do not pass on the validity or effect (if any) of the order of January 7, 1959.
Appeal dismissed sua sponte.